UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5028



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GUADALUPE SALAZAR MENDEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-05-116)


Submitted:   March 27, 2006                 Decided:   April 27, 2006


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey B. Welty, Durham, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guadalupe Salazar Mendez pled guilty to possession of a

firearm by an illegal alien, 18 U.S.C. § 922(g)(5) (2000), and was

sentenced to a term of twelve months imprisonment.   Mendez appeals

his sentence, contending that the district court erred in deciding

not to depart downward because of a mistaken belief that it lacked

authority to depart based on Mendez’s voluntary disclosure of the

offense, U.S. Sentencing Guidelines Manual § 5K2.16, p.s. (2004),

and erred in refusing to reduce his offense level to six under USSG

§ 2K2.1(b)(2) on the ground that he possessed the firearm for

lawful sporting purposes.   Mendez also argues that his sentence is

unreasonable.

     After thoroughly reviewing the parties’ briefs, the record,

and the district court’s ruling in this case, we find no reversible

error in the court’s application of the Guidelines, and we find the

sentence imposed by the district court to be reasonable.        We

therefore affirm the sentence imposed by the district court.    We

deny Mendez’s motion to expedite oral argument, and we dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -